Case 2:16-cv-00397-JMS-MJD Document 290-1 Filed 12/21/20 Page 1 of 1 PageID #: 2170




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

   JAUSTON HUERTA, et al.,                  )
                                            )
                Plaintiffs,                 )
                                            )
                v.                          )         No. 2:16-cv-397-JMS-MJD
                                            )
   JOHN PLASSE, et al.,                     )
                                            )
                Defendants.                 )

                                           ORDER

         Plaintiffs, having filed their Motion for Settlement Conference to Discuss Status of

   Jail and the Pandemic, and the Court having read the motion and being duly advised

   finds that good cause exists to grant the motion, and

         IT IS THEREFORE ORDERED that this matter will be set for a conference by

   separate order of the Court.



   _____________                     _______________________________________________
   Date                              Chief Judge, United States District Court



   To:   All ECF-registered counsel of record




                                                [1]
